         Case 1:20-cv-02365-LJL-DCF Document 12 Filed 07/10/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

JANE DOE,

                               Plaintiff,
                  v.                                        Case No. 1:20-civ-02365-LJL-DCF
DARREN K. INDYKE AND RICHARD D. KAHN,
in their capacities AS EXECUTORS OF THE
ESTATE OF JEFFREY E. EPSTEIN,
                               Defendants.


            JOINT STIPULATION AND [PROPOSED] ORDER STAYING ACTION

         WHEREAS independent claims administration experts have designed and are

implementing the Epstein Victims’ Compensation Program (the “Program”) to resolve sexual

abuse claims against decedent Jeffrey E. Epstein (“Decedent”) in a non-adversarial alternative to

litigation; and

         WHEREAS Plaintiff Jane Doe (“Plaintiff,” and together with Defendants Darren K. Indyke

and Richard D. Kahn, as Co-Executors of the Estate of Jeffrey E. Epstein, the “Parties”) seeks to

participate in the Program; and

         WHEREAS the Parties seek to preserve their resources and judicial economy by staying

this action unless and until Plaintiff elects to resume the litigation and requests the stay be lifted;

and

         WHEREAS should Plaintiff resolve her claims against Defendants via the Program, the

Parties will thereafter promptly discontinue this action with prejudice.

         IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel

for the Parties, that:

      1. The captioned action is hereby stayed pending further Order of the Court.


108707047
        Case 1:20-cv-02365-LJL-DCF Document 12 Filed 07/10/20 Page 2 of 2



    2. After the lifting of the stay, if any, the Parties will confer on a schedule to answer, move,

        or otherwise respond to Plaintiff’s Complaint and any motion to proceed anonymously.



Dated: July 10, 2020                                 Respectfully submitted,
       New York, New York
                                                     KAISER SAURBORN & MAIR, P.C.




                                                     By:      /s/ Daniel J. Kaiser
                                                           Daniel J. Kaiser, Esq.
                                                           William H. Kaiser, Esq.
                                                           30 Broad Street, 37th Floor
                                                           New York, New York 10004
                                                           (212) 338-9100

                                                     Attorneys for Plaintiff

                                                     TROUTMAN PEPPER LLP



                                                     By:      /s/ Bennet Moskowitz
                                                           Bennet J. Moskowitz
                                                           875 Third Avenue
                                                           New York, NY 10022
                                                           (212) 704-6000
                                                           bennet.moskowitz@troutman.com

                                                     Attorneys for Defendants


Date: __________________, 2020                         ______________________________
      New York, New York                               HON. DEBRA C. FREEMAN
                                                       United States Magistrate Judge




                                                 2
108707047
